                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

SHALISA R. CAMPBELL, et al.,                       §
                                                   §
                 Plaintiffs,                       §
                                                   §
v.                                                 §    Civil Action No. 3:18-CV-1854-L
                                                   §
ACCC GENERAL INSURANCE,                            §
                                                   §
                 Defendant.                        §

                                               ORDER

        On September 12, 2018, United States Magistrate Judge Renée Harris Toliver entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the court dismiss without prejudice this action under Federal Rule of Civil

Procedure 41(b) for failure to prosecute and comply with a court order. No objections to the Report

were filed.

        Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, accepts them as those of the court,

and dismisses without prejudice this action under Rule 41(b) for failure to prosecute and comply

with a court order.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

Order – Page 1
in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 7th day of November, 2018.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
